DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation "a scan the first and second faces" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light-based measurement modules in claims 1-2 and 5.
first module and second module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; these claims invokes 112(f) as discussed above. The claims provide for
the “light-based measurement modules” and “first module”, “second module”, but in the specification does not show clearly the structures for these “light-based measurement module” and “first module”, “second module” to perform the claimed inventions. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
	Regarding claim 1; the feature “first module” and “second module” is not clear, what does applicant mean the “first module” and “second module”? Because this claim limitation “module” do not interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	It is noted that the proposal amendment in claims, these limitations “light-based measurement modules”, and “first module”, “second module” should amend or rewrite “at least one pair laser measurement modules”, “first laser measurement module”, and “second laser measurement module” to overcome the current rejection.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,731,975.
Regarding claim 1; Claim 1 lines 1-44 of U.S. Patent No. 10,731,975 (e.g., an inspection device for contactless three-dimensional inspection of a blade) discloses all of feature of claimed invention except for a method of contactless three dimensional inspection of a blade. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-5 of U.S. Patent No. 10,731,975 since it was known in the art that the steps of method is equivalent the inspection device for the purpose of inspecting dimensional measurements of the blade.
Regarding claim 2; Claim 2 lines 1-4 of U.S. Patent No. 10,731,975 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-4 of U.S. Patent No. 10,731,975 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-2 of U.S. Patent No. 10,731,975 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-2 of U.S. Patent No. 10,731,975 discloses all of feature of claimed invention.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5 would be allowable if filling a Terminal Disclaimer to overcome the rejection(s) under nonstatutory double patenting rejection and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for contactless three-dimensional inspection of a blade for turbomachine comprising all the specific elements with the specific combination including steps of building a three-dimensional virtual representation of said blade using data obtained from said scanning; dimensionally inspecting using said three-dimensional virtual representation; the each pair laser measurement modules comprising a first laser measurement module oriented toward a first face of said blade and a second laser measurement module oriented toward a second face of said blade; said pair laser measurement modules being oriented relative to said blade so that during rotation of said pair laser modules or of said blade about the main axis, said scanning entails a scan the first and second faces of said blade on the entire rim of said blade, and during translation of said pair laser modules or of said blade along the main axis, said scanning entails [[a]] the scan the first and second faces of said blade
throughout their height in set forth of claim 1, wherein dependent claims 2-5 are allowable by virtue of dependency on the allowed claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Nissen et al (2015/0193919 submitted by IDS) discloses the system includes a first image capturing device configured to capture a first set of images of the part and a computer operably associated with first image capturing device and configured to receive and analyze the first set of images. However, the prior art fails to disclose or make obvious of building a three-dimensional virtual representation of said blade using data obtained from said scanning; dimensionally inspecting using said three-dimensional virtual representation; said pair laser measurement modules being oriented relative to said blade so that during rotation of said pair laser modules or of said blade about the main axis, said scanning entails a scan the first and second faces of said blade on the entire rim of said blade, and during translation of said pair laser modules or of said blade along the main axis, said scanning entails the scan the first and second faces of said blade throughout their height recited in claim 1.
2) Lloyd, JR. et al (US 2005/0201611) discloses @ figure 1 that apparatus 10 is adapted to inspect object 12 to identify gauge measurements for object 12 when compared to data representative 
of a known reference model or other ideal representation of the object.  object 12 comprises a blade, e.g., a turbine blade of an aircraft, having an airfoil 14 extending from a platform 16, and an axis 18.  But the prior art fails to disclose or make obvious of building a three-dimensional virtual representation of said blade using data obtained from said scanning; dimensionally inspecting using said three-dimensional virtual representation; said pair laser measurement modules being oriented relative to said blade so that during rotation of said pair laser modules or of said blade about the main axis, said scanning entails a scan the first and second faces of said blade on the entire rim of said blade, and during translation of said pair laser modules or of said blade along the main axis, said scanning entails the scan the first and second faces of said blade throughout their height recited in claim 1.
3) Ben-Dove et al (US Patent No. 6,094,269) discloses the optical metrology system and method measures cross-sections of an object substantially orthogonal to an axis of the object includes a first and second optical assemblies each arranged proximate to opposing sides of a desired section of the object to be measured.  The optical assemblies each include at least one source of electromagnetic radiation such as a laser, each configured to project a linear beam on a proximate object surface. But the prior art fails to disclose or make obvious of building a three-dimensional virtual representation of said blade using data obtained from said scanning; dimensionally inspecting using said three-dimensional virtual representation; said pair laser measurement modules being oriented relative to said blade so that during rotation of said pair laser modules or of said blade about the main axis, said scanning entails a scan the first and second faces of said blade on the entire rim of said blade, and during translation of said pair laser modules or of said blade along the main axis, said scanning entails the scan the first and second faces of said blade throughout their height recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






August 19, 2021


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886